Exhibit 10.2 Pollex Inc. 2005 De La Cruz Blvd. Suite 142, Santa Clara, CA 95050 TEL: (408) 350-7340 March 26, 2014 AK Interactive Co., Ltd. 5F, 8-11, Mabangro 6 gil, Seocho-gu, Seoul, Korea To whom it may concern: Effective December 31, 2013,AK Interactive, Co., Ltd. agrees to assume liability for Browsergames Co., Ltd.existing and futuredebt to Pollex, Inc. not to exceed the amount of $150,000. Principal balance of loans payable will be deducted to $540,000 from $690,000. Signed by: AK Interactive Co., Ltd. CEO /s/Chanik Chung Chanik Chung 03/26/2014
